PROVOSTY, J.
This is a proceeding to disbar the defendant on the ground that he has been convicted of the crime of forgery, and is now in the state penitentiary under .sentence upon said conviction. The case stands on confirmation of default; no appearance having been made by defendant. ‘
The jurisdiction of this court for disbarment is limited to cases of professional mis*449conduct. State v. Fourchy, 106 La. 743, 31 South. 325. In committing the forgery in question the defendant appears to have been acting for himself in his individual capacity, and in no way, shape, or form as a lawyer, or in his professional capacity. This court has therefore no jurisdiction of the case. State v. Fourchy, 106 La. 743, 31 South. 325.
The suit is therefore dismissed for want of jurisdiction.
SOMMEKVILLE, J., takes no part.